Exhibit 10.3 to 2008 10-Q

PERFORMANCE UNIT AWARD

UNDER THE PROVISIONS OF

THE CONVERGYS CORPORATION

1998 LONG TERM INCENTIVE PLAN, AS AMENDED

Pursuant to the provisions of the Convergys Corporation 1998 Long Term Incentive
Plan, as amended (the “Plan”), the Compensation and Benefits Committee of the
Board of Directors of Convergys Corporation (the “Compensation Committee”) has
granted you a performance unit award, on and subject to the terms of the Plan
and your agreement to the following terms, conditions and restrictions.

1. Earning and Payout of Award. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement, Convergys Corporation (the “Company”)
shall pay you the amount earned in accordance with the payout schedule provided
to you separately (the “Payout Schedule”) 30 days following December 31, 2010
(the “Vest Date”). The Compensation Committee shall determine the extent to
which the performance criteria has been satisfied.

2. Performance Criteria. You shall be entitled to receive a payment under this
Agreement based on (a) the Company’s Total Shareholder Return (“TSR”) over the
three consecutive calendar year period ending on the Vest Date (the “performance
period”) relative to the Total Shareholder Return of the peer group companies
over the performance period and (b) the Payout Schedule. For purposes of this
award, the peer group companies consist of each company (other than the Company)
that is in the S&P 500 as of the last trading day of the performance period and
was publicly traded as of the trading day immediately preceding the first day of
the performance period. The amount earned will be paid in cash 30 days following
the end of the performance period.

“TSR” means the rate of stock price appreciation/depreciation plus the
reinvestment of dividends and the compounding effect of dividends paid on
reinvested dividends over the term of the performance period. Stock price
appreciation/depreciation over the term of the performance period for the
Company will be determined by comparing (c) the average close price of the stock
of the Company for each trading day occurring during the calendar quarter ending
on the day immediately preceding the start of the performance period to (d) the
average close price of the stock of the Company for each trading day occurring
during the calendar quarter ending on the last day of the performance period.
Stock price appreciation/depreciation over the term of the performance period
for the peer group companies will be determined by comparing the (e) close price
of the stock of the applicable company on the trading day immediately preceding
the first day of the performance period to (f) the close price of the stock of
the applicable company on the last trading day of the performance period.

3. Forfeiture of Award.

 

  a. Your right to receive a payout pursuant to this Agreement shall be
forfeited automatically and without further notice if you cease to be an
employee of the Company and its affiliates prior to the Vest Date for any reason
other than death, disability, retirement or involuntary termination without
cause. For purposes of this Agreement:

 

  (i) “disability” has the same meaning as in the Company’s long-term disability
plan;

 

2008 Award

   Page 1 of 4



--------------------------------------------------------------------------------

  (ii) “retirement” means termination of employment after (I) attaining age 55
and completing at least ten years of service with the Company or any of its
subsidiaries or (II) completing at least thirty years of service with the
Company or any of its subsidiaries; and

 

  (iii) “cause” means a determination by the Company that you have been involved
in fraud, misappropriation, embezzlement, commission of a crime or an act of
moral turpitude, or have violated the Code of Business Conduct, recklessly or
willfully injured an employee, company property, business, or reputation, or
have acted recklessly in the performance of your duties.

Your right to receive a payment pursuant to this award shall be forfeited
automatically and without further notice if you cease to be an employee of the
Company and its affiliates during the year in which this award is granted to you
due to death or involuntary termination without cause.

 

  b.

If the Company determines that you engaged in any Detrimental Activity during
your employment with Convergys Corporation or during the two-year period
following the termination of such employment for any reason, (i) to the extent
that you have not yet received a payout under this award, your right to receive
a payout under this award shall be forfeited and (ii) to the extent that you
have received a payout under this award within the six-month period immediately
preceding the termination of your employment (or, if your employment terminated
by reason of your retirement or disability, within the period beginning six
months prior to your termination and ending two years following your
termination), the Company, in its sole discretion, may require you to pay back
to it the amount you received pursuant to this award. For purposes of this
Section 3b, “Detrimental Activity” shall include: (1) disclosing proprietary,
confidential or trade secret information; (2) becoming involved in any business
activity in competition with Convergys Corporation in the geographical area
where Convergys Corporation is engaged in such business activity;
(3) interfering with Convergys Corporation’s relationships with any person or
entity or attempting to divert or change any such relationship to the detriment
of Convergys Corporation or the benefit of any other person or entity;
(4) failing to disclose and assign to Convergys Corporation any ideas,
inventions, discoveries and other developments conceived by you during your
employment, whether or not during working hours, which are within the scope of
or related to Convergys Corporation’s existing or planned business activities;
(5) disparaging or acting in any manner which may damage the business of
Convergys Corporation or which would adversely affect the goodwill, reputation
or business relationships of Convergys Corporation; (6) inducing any employee of
Convergys Corporation to terminate his or her employment relationship with
Convergys Corporation; or (7) taking or retaining without authorization any
property of Convergys Corporation. Convergys Corporation shall be entitled to
set-off against any payment called for under this paragraph any amount otherwise
owed to you by

 

2008 Award

   Page 2 of 4



--------------------------------------------------------------------------------

 

the company. Nothing in this Section is intended to supercede or otherwise
affect any Non-Disclosure and Non-Competition agreement or other
employment-related agreement between you and Convergys Corporation. References
to Convergys Corporation in this paragraph shall include all direct and indirect
subsidiaries of Convergys Corporation.

4. Death, Disability, Retirement, and Involuntary Termination without Cause.
Except as may be otherwise provided under the terms of an employment agreement,
if you cease to be an employee of the Company and its affiliates due to
(I) death after the calendar year in which this award was granted to you, (II)
disability, (III) retirement, or (IV) involuntary termination without cause
after the calendar year in which this award was granted to you, then your payout
under this award shall be initially calculated under Section 2.1 based on the
actual performance through the calendar year end coinciding with or preceding
your date of termination of employment (the “Preliminary Amount”), and then your
actual payout shall be the Preliminary Amount reduced to an amount that bears
the same ratio to the Preliminary Amount as the number of months from the first
day of the calendar year in which the award is made through the date of your
termination of employment bears to 36. The remaining payout shall be forfeited
automatically and without further notice as of the date of your termination. For
the avoidance of doubt, if you terminate employment on December 31st,
performance calculations for the year ending on your termination date shall be
included in the calculation. A payout earned, if any, pursuant to the provisions
of this section 4 will be delivered 30 days following the date your employment
terminates.

5. Transferability. Your right to receive a payout pursuant to this award shall
not be transferable nor assignable by you other than by will or by the laws of
descent and distribution.

6. Taxes. In connection with a payment to you pursuant to this award, the
Company will withhold or cause to be withheld from such payment such amount of
tax as may be required by law to be withheld with respect to the payment. This
award is designed to be exempt from the provisions of Section 409A of the Code
as a short term deferral. This award shall be construed, administered, and
governed in a manner that effects such intent, provided that the Company does
not represent or guarantee that any particular federal or state income, estate,
payroll, or other tax consequences will occur because of this award and the
compensation provided hereunder. In the event that any other agreement serves to
modify this award in a manner that causes the award to not be exempt from
Section 409A as a short term deferral, any issuance of Stock to a “specified
employee” within the meaning of Treas. Reg. 1.409A-1(i) (or any successor
thereto) on account of termination of employment shall be made six months after
the date of termination, and termination of employment shall not be considered
to occur until there is a termination of employment within the meaning of
Treasury Regulation Section 1.409(h)(1)(ii), where the Employee’s services
permanently decrease to less than 50% of the average level of services performed
over the preceding 36 month period.

7. No Employment Contract. Nothing contained in this Agreement shall confer upon
you any right with respect to continuance of employment by the Company or any
subsidiary, nor limit or affect in any manner the right of the Company or any
subsidiary to terminate your employment or adjust your compensation.

 

2008 Award

   Page 3 of 4



--------------------------------------------------------------------------------

8. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect your rights under this
Agreement without your consent. Notwithstanding the forgoing, to the extent
necessary to preserve the Company’s federal tax deduction that would otherwise
be denied due to Section 162(m) of the Internal Revenue Code (applicable only to
certain top senior executives), the Company may elect (without your consent) to
delay delivery of your award shares until 30 days following your termination of
employment. If the Company so elects to delay payment, all other deferred
compensation payments for the year that would be nondeductible under 162(m) will
also be delayed to avoid negative tax consequences to you.

9. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

10. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. The
Compensation Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of this award.

11. Successors and Assigns. Without limiting Section 5 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, your
successors, administrators, heirs, legal representatives and assigns, and the
successors and assigns of the Company.

12. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.

 

2008 Award

   Page 4 of 4